


WASHINGTON MUTUAL EQUITY INCENTIVE PLAN

 

As Amended and Restated as of January 16, 2001

 

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

 

ARTICLE 1.  PURPOSE OF THE PLAN

 

ARTICLE 2.  DEFINITIONS

2.1

Affiliate

 

2.2

Agreement

 

2.3

Award

 

2.4

Board

 

2.5

Code

 

2.6

Committee

 

2.7

Company

 

2.8

Exchange Act

 

2.9

Grant Date

 

2.10

Participant

 

2.11

Plan

 

2.12

Restricted Stock

 

2.13

Stock

 

2.14

Stock Units

 

2.15

Unrestricted Stock

 

 

 

ARTICLE 3.  ADMINISTRATION

 

3.1

Administration of Plan

 

3.2

Authority to Grant Awards

 

3.3

Participants’ Accounts

 

3.4

Transfer of Unrestricted Stock

 

3.5

Discretionary Authority of Committee

 

3.6

Persons Subject to Section 162(m)

 

3.7

Shareholder Rights

 

 

 

ARTICLE 4.  ELIGIBILITY AND LIMITATIONS ON GRANTS

 

4.1

Participation

 

4.2

Limitations on Grants

 

 

 

ARTICLE 5.  STOCK SUBJECT TO PLAN

 

5.1

Maximum Number of Shares

 

 

 

ARTICLE 6.  RESTRICTIONS AND FORFEITURES

 

6.1

General Restrictions

 

6.2

Termination of Employment

 

6.3

Retirement

 

6.4

Lapse of Restrictions – General

 

 

i

--------------------------------------------------------------------------------


 

6.5

Employee Status

 

6.6

Performance-Based Grants

 

6.7

Surrender of Restricted Stock

 

 

 

ARTICLE 7.  ADJUSTMENT UPON CORPORATE CHANGES

 

7.1

Adjustments to Shares

 

7.2

Substitution of Awards on Merger or Acquisition

 

7.3

Effect of Certain Transactions

 

7.4

No Preemptive Rights

 

 

 

ARTICLE 8.  COMPLIANCE WITH LAW AND APPROVAL OF REGULATORY BODIES

 

8.1

General

 

8.2

Representations by Participants

 

 

 

ARTICLE 9.  TAXES

 

9.1

Immediate Taxation

 

9.2

Deferred Taxation

 

 

 

ARTICLE 10.  GENERAL PROVISIONS

 

10.1

Effect on Employment

 

10.2

Unfunded Plan

 

10.3

Rules of Construction

 

10.4

Governing Law

 

10.5

Compliance With Section 16 of the Exchange Act

 

10.6

Amendment

 

10.7

Effective Date of Plan

 

 

ii

--------------------------------------------------------------------------------


 

WASHINGTON MUTUAL EQUITY INCENTIVE PLAN

 

As Amended and Restated as of January 16, 2001

 

ARTICLE 1.  PURPOSE OF THE PLAN

 

The purpose of the Plan is to advance the interests of the Company, to provide a
performance incentive and to align the interests of the Participants with the
interests of the Company, its Affiliates and its shareholders through increased
stock ownership by the Participants.  It is intended that Participants may
acquire or increase their proprietary interests in the Company and that
Participant employees will be encouraged to remain in the employ of the Company
or of its Affiliates.

 

The Plan was established January 1, 1986 as the WM Financial, Inc. Restricted
Stock Plan.  Washington Mutual Savings Bank, the prior Plan sponsor, amended the
Plan by a First Amendment, effective as of July 1, 1987, a Second Amendment,
effective as of March 31, 1988, a Third Amendment, effective as of June 30,
1991, a Fourth Amendment, effective as of June 18, 1991, and a Fifth Amendment,
effective as of October 20, 1992.

 

By action of the respective boards of directors of Washington Mutual Savings
Bank and the Company, the Company became the sponsor of the Plan, effective
November 29, 1994, after which the Company adopted an amendment and restatement
of the Plan, effective November 29, 1994, that incorporated all material
provisions of the Plan prior to such date and amended the Plan in certain
respects.

 

The Company amended and restated the Plan, effective February 18, 1997, and
amended the Amended and Restated Plan twice in 1999.  The Company amended and
restated the Plan effective January 18, 2000.  Finally, the Plan was amended by
action of the Board of Directors on January 16, 2001, subject to approval by the
shareholders of the Company.

 

The Board approved this restatement of the Plan to incorporate all such
amendments.

 

ARTICLE 2.  DEFINITIONS

 

2.1           Affiliate.  A “parent corporation,” as defined in section 424(e)
of the Code, or “subsidiary corporation,” as defined in section 424(f) of the
Code, of the Company.

 

2.2           Agreement.  A written agreement (including any amendment or
supplement thereto) between the Company or an Affiliate and a Participant
specifying the terms and conditions of an Award granted to such Participant.

 

2.3           Award.  An award under the Plan that is expressed as a stated
number of whole shares of Restricted Stock or denominated in Stock Units.  An
Award shall be subject to the terms of an Agreement.

 

2.4           Board.  The board of directors of the Company.

 

--------------------------------------------------------------------------------


 

2.5           Code.  The Internal Revenue Code of 1986, as amended.

 

2.6           Committee.  A committee composed of two or more members of the
Board who are not officers or employees of the Company or an Affiliate, who are
otherwise qualified as Non-Employee Directors as defined under
Rule 16b-3(b)(3)(i) of the Exchange Act, and who qualify as outside directors as
defined in Section 162(m) of the Code.

 

2.7           Company.  Washington Mutual, Inc., successor to Washington Mutual
Savings Bank as Plan sponsor, and its successors.

 

2.8           Exchange Act.  The Securities Exchange Act of 1934, as amended.

 

2.9           Grant Date.  The date that an Award is granted to a Participant
hereunder.

 

2.10         Participant.  A person who is granted an Award hereunder.  Members
of the Board, and employees, consultants and advisors of the Company or of an
Affiliate, are the only persons who are eligible to be Participants.

 

2.11         Plan.  The Washington Mutual Equity Incentive Plan, as embodied
herein and as amended from time to time, and including all predecessor versions
of the Plan.

 

2.12         Restricted Stock.  Stock that is awarded subject to restrictions
hereunder and has not become Unrestricted Stock in accordance with Article 6.

 

2.13                           Stock.  The common stock of the Company.

 

2.14         Stock Units.  An Award denominated in units of Stock that have not
vested in accordance with the terms of the Award.

 

2.15         Unrestricted Stock.  Shares of Stock granted under the Plan that
are no longer subject to restrictions that constitute a substantial risk of
forfeiture, in accordance with Article 6, or shares of Stock paid in respect of
the vesting of an Award of Stock Units.

 

ARTICLE 3.  ADMINISTRATION

 

3.1           Administration of Plan.  The Plan shall be administered by the
Committee.  The express grant in the Plan of any specific power to the Committee
shall not be construed as limiting any power or authority of the Committee.  Any
decision made or action taken by the Committee to administer the Plan shall be
final and conclusive.  No member of the Committee shall be liable for any act
done in good faith with respect to the Plan or any Agreement or Award.  The
Company shall bear all expenses of Plan administration.

 

3.2           Authority to Grant Awards.  The Committee shall have authority to
grant Awards upon such terms as the Committee deems appropriate and that are not
inconsistent with the provisions of Articles 4 and 5 of the Plan.  Such terms
may include restrictions on the transfer of all or any portion of the Stock or
Stock Units granted under an Award.

 

2

--------------------------------------------------------------------------------


 

3.3           Participants’ Accounts.  The Committee shall establish and
maintain adequate records to disclose the names of the Participants and their
respective Awards, the restrictions thereon, the stock certificates related
thereto, any dividends or distributions payable or paid thereon, any votes taken
with respect thereto, and such other matters as may be relevant to the proper
administration of the Plan.

 

(a)           Dividends and Distributions.  All cash dividends and other cash
distributions paid in respect of an Award shall be credited to the account of
the Participant and invested in Stock or Stock Units pursuant to the terms of
the Company’s general dividend reinvestment program for shareholders of the
Company.  All such amounts and their proceeds shall be subject to the same
restrictions on the same basis as the underlying Restricted Stock or Stock Units
and shall be treated as Restricted Stock or Stock Units for all purposes under
the Plan.

 

(b)           Forfeitures.  Upon the occurrence of a forfeiture hereunder, all
shares of Restricted Stock or Stock Units subject to an Award (including any
Restricted Stock or Stock Units purchased with dividends paid on the underlying
Restricted Stock or Stock Units) shall be retained by the Company or cancelled,
as appropriate.

 

3.4           Transfer of Unrestricted Stock.  The Company shall generally
transfer Unrestricted Stock to the Participant at an administratively feasible
time after the lapse of restrictions hereunder on an Award of Restricted Stock
or the vesting of an Award of Stock Units.  Any fractional shares of
Unrestricted Stock shall be paid to the Participant in cash.

 

(a)           Termination of Employment.  Upon the termination of employment for
any reason of a Participant who is an employee of the Company or an Affiliate
(including upon the Participant’s death), or upon such a Participant’s
retirement or permanent and total disability, the Company shall deliver to the
Participant (or his personal representative) all Unrestricted Stock held for his
account.

 

(b)           Death of Participant.  Each Participant shall have the right, at
any time, to designate any person or persons as his beneficiary or beneficiaries
(both principal as well as contingent) to whom all amounts that are otherwise
due hereunder after termination of employment shall be paid upon his death. 
Each beneficiary designation shall become effective only when filed in writing
with the Committee during the Participant’s lifetime on a form acceptable to the
Committee.

 

(1)           If the Participant is married as of the date of filing a
beneficiary designation and names a principal beneficiary other than his spouse,
such designation shall not be effective unless the spouse consents to the
beneficiary designation in writing, witnessed by a notary public.

 

(2)           The filing of a new beneficiary designation form as provided
herein shall cancel all beneficiary designations previously filed.  Any
finalized divorce or marriage (other than a common law marriage) of a
Participant subsequent to the date of filing a beneficiary designation form,
which divorce or marriage is

 

3

--------------------------------------------------------------------------------


 

communicated to the Committee in writing, shall revoke any prior designation. 
As used herein “divorce” includes a dissolution of a marriage or an annulment of
a marriage.

 

(3)           If all designated beneficiaries predecease a Participant or die
prior to complete distribution, the Committee shall make distributions to the
Participant’s personal representative or executor.  If a Participant fails to
designate a beneficiary as provided above, the Committee shall make
distributions to the Participant’s personal representative or executor.

 

3.5           Discretionary Authority of Committee.  The Committee shall have
full discretionary power, subject to, and within the limits of, Articles 4 and 5
of the Plan:

 

(a)           To determine from time to time who of the eligible persons shall
be granted Awards, and the time or times when, and the number of shares of
Restricted Stock or Stock Units for which, an Award or Awards shall be granted
to such persons.

 

(b)           To prescribe the other terms and provisions (which need not be
identical) of each Award granted under the Plan to eligible persons.

 

(c)           To modify or amend any term or provision of any Award granted
under the Plan (including without limitation in the ways described in
Sections 3.5 (f), (g) and (h) below), provided that the consent of the holder
thereof must be obtained for any modification or amendment that reduces the
benefits to the holder of the Award.

 

(d)           To construe and interpret the Plan and Awards granted hereunder,
and to establish, amend, and revoke rules and regulations for administration. 
The Committee, in the exercise of this power, may correct any defect or supply
any omission, or reconcile any inconsistency in the Plan, or in any Award or
Agreement, in the manner and to the extent it shall deem necessary or expedient
to make the Plan fully effective.  In exercising this power the Committee may
retain counsel at the expense of the Company.  All decisions and determinations
by the Committee in exercising this power shall be final and binding upon the
Company and the Participants.

 

(e)           To determine the duration and purposes of leaves of absence which
may be granted to a Participant without constituting a termination of his or her
employment for purposes of the Plan or an Agreement.

 

(f)            To accelerate the time at which the restrictions on Restricted
Stock  granted under an Award will lapse, or the time at which Stock Units will
vest, or otherwise modify the restrictions on Awards in a manner favorable to
the Participant.

 

(g)           To determine, for any group or class of Participants, that
restrictions on Awards  shall lapse upon specified events occurring upon or
after a change in control of the Company or an Affiliate, subject to such terms
and limitations as the Committee may determine.

 

4

--------------------------------------------------------------------------------


 

(h)           To waive or modify the application of Section 6.2 (forfeiture of
Restricted Stock or Stock Units  upon termination of employment) as to any
Award, in whole or in part.

 

(i)            To authorize any person to execute on behalf of the Company any
instrument required to effectuate the grant of an Award previously granted
hereunder.

 

(j)            To interpret the Plan and make any determinations that are
necessary or desirable in the administration of the Plan.

 

(k)           To exercise such powers and to make all other determinations
deemed necessary or expedient to promote the best interests of the Company with
respect to the Plan.

 

3.6           Persons Subject to Section 162(m).  Notwithstanding anything in
the Plan to the contrary, the Committee, in its absolute discretion, may
bifurcate the Plan so as to restrict, limit or condition the use of certain
provisions of the Plan by Participants who are officers subject to
Section 162(m) of the Code, without so restricting, limiting or conditioning the
Plan with respect to other Participants.

 

3.7           Shareholder Rights.  Except as provided in Section 6.1, each
Participant shall have, with respect to Restricted Stock, all the rights of a
shareholder of Stock including the right to vote the shares.

 

ARTICLE 4.  ELIGIBILITY AND LIMITATIONS ON GRANTS

 

4.1           Participation.  The Committee may from time to time designate
persons to whom Awards are to be granted from among those who are eligible to
become Participants.  Such designation shall specify the number of shares of
Restricted Stock or Stock Units subject to each Award.  All Awards granted under
the Plan shall be evidenced by Agreements which shall be subject to applicable
provisions of the Plan or such other provisions as the Committee may adopt that
are not inconsistent with the Plan.

 

4.2           Limitations on Grants.  Awards may be granted only to persons who
are eligible to be Participants.  The maximum aggregate number of shares of
Stock with respect to which Awards may be granted to any Participant in any
calendar year under the Plan is 225,000.  The maximum aggregate number of shares
of Restricted Stock subject to restrictions based solely on continuous
employment that may be issued under the Plan is 6,000,000.

 

ARTICLE 5.  STOCK SUBJECT TO PLAN

 

5.1           Maximum Number of Shares.  The maximum aggregate number of shares
of Stock that may be issued pursuant to Awards under the Plan (including all
predecessors of the Plan) is 12, 075,122 shares, subject to adjustments as
provided in Article 7 made after January 16, 2001.

 

5

--------------------------------------------------------------------------------


 

ARTICLE 6.  RESTRICTIONS AND FORFEITURES

 

6.1           General Restrictions.  A Participant shall not be permitted (i) to
sell, transfer, pledge (as collateral for a loan or as security for the
performance of an obligation or for any other purpose) or assign shares of
Restricted Stock or Stock Units awarded (or purchased through dividend or
distribution reinvestment) under the Plan, (ii) to receive payment of any
dividends or distributions made in respect of Awards, or (iii) to receive a
stock certificate representing Awards, until, in each case, the restrictions
stated in the Participant’s Agreement lapse.

 

6.2           Termination of Employment.  Unless otherwise provided in the
Agreement, upon the termination of employment for any reason of a Participant
who is an employee of the Company or an Affiliate before the Participant has
attained age 60 (including termination because of the death or permanent
disability of the Participant), all Restricted Stock or Stock Units shall be
forfeited without compensation to the Participant, unless otherwise determined
by the Committee.

 

6.3           Retirement.  In the event of a Participant’s retirement from the
Company and its Affiliates or a Participant’s death or permanent disability
after the Participant has attained age 60, all remaining restrictions on such
Participant’s Restricted Stock that relate solely to the Participant’s length of
service with the Company or an Affiliate shall automatically be waived. 
Restrictions not related solely to the Participant’s length of service with the
Company or an Affiliate (such as restrictions tied to the performance of the
Company) shall remain in effect unless otherwise determined by the Committee.

 

6.4           Lapse of Restrictions - General.  Each Award of Restricted Stock
granted to a Participant shall become Unrestricted Stock according to the terms
established by the Committee and specified in the Participant’s Agreement.  The
Committee is authorized but not required to subject an Award to the restrictions
described in Schedule A or Schedule B below by setting forth this determination
in the Participant’s Agreement.

 

Schedule A

 

Years of Continued Employment

 

Percentage Unrestricted

 

Less than 1

 

0

%

1 but less than 2

 

20

%

2 but less than 3

 

40

%

3 but less than 4

 

60

%

4 but less than 5

 

80

%

5 or more

 

100

%

 

6

--------------------------------------------------------------------------------


 

Schedule B

 

Years of Continued Employment

 

Percentage Unrestricted

 

Less than 3

 

0

%

3 but less than 4

 

33.33

%

4 but less than 5

 

66.67

%

5 or more

 

100

%

 

For purposes of Schedules A and B, unless otherwise determined by the Committee
and stated in the relevant Agreement, a Year of Continued Employment shall be
credited to a Participant with respect to each Award on each March 31, beginning
in the calendar year that follows the Grant Date of an Award, provided that the
Participant has been continuously employed by the Company or one of its
Affiliates since the Grant Date of the Award.

 

The lapse of restrictions on Restricted Stock (including, if applicable, the
number of Years of Continued Employment) shall be calculated separately with
respect to each Award granted to a Participant.

 

6.5           Employee Status.  As provided in Section 3.5(e), the Committee
shall determine the extent to which a leave of absence for military or
government service, illness, temporary disability, or other reasons shall be
treated as termination or interruption of employment for purposes of determining
questions of forfeiture and Years of Continued Employment for purposes of the
lapse of restrictions on Restricted Stock.

 

6.6           Performance-Based Grants.  The Committee may provide in any Award
for the restrictions on Restricted Stock to lapse or the Stock Units to vest
upon the Company’s attainment of performance-based goals established by the
Committee.  Any such Award may, but need not be, granted under and pursuant to
the terms of this Section 6.6.  In addition, the Committee may determine that
any performance-based Award granted by the Committee before the adoption of the
Plan shall be treated as if granted under this Section 6.6, provided that the
Award is modified so as to comply with the terms of this Section 6.6.

 

(a)           Intent to Qualify Under Section 162(m).  This Section 6.6 is
intended to qualify the Awards granted under it as performance-based
compensation under Section 162(m) of the Code.  All Awards granted pursuant to
this Section 6.6 shall be construed in a manner consistent with that intent.

 

(b)           Shareholder Approval.  As to Awards granted under this
Section 6.6, no restrictions on Awards may lapse or Awards vest until after the
material terms of the performance goals set out below are disclosed to and
approved by the Company’s shareholders.  To the extent necessary for Awards
under this Section 6.6 to qualify as performance–based compensation under
Section 162(m) of the Code under then applicable law, the material terms of the
performance goals shall be disclosed to and reapproved by the shareholders no
later than the first shareholder meeting that occurs in

 

7

--------------------------------------------------------------------------------


 

the fifth year following the year in which shareholders previously approved the
performance goals.

 

(c)           Business Criteria on Which Performance Goals Shall be Based.  The
lapse of restrictions on or vesting of Awards granted under this Section 6.6
shall be based on the Company’s attainment of performance goals based on one or
more of the following business criteria, where such goals may be stated in
absolute terms or relative to comparison companies, as the Committee shall
determine, in its sole discretion:

 

Return on average common shareholders’ equity.

 

Return on average equity.

 

Total shareholder return.

 

Stock price appreciation.

 

Efficiency ratio (other expense as a percentage of other income plus net
interest income), either before or after amortization of intangible assets
(goodwill).

 

Net operating expense (other income less other expense), either before or after
amortization of intangible assets (goodwill).

 

Earnings per diluted share of common stock.

 

Operating earnings (earnings before transaction-related expense) per diluted
share of common stock, either before or after amortization of intangible assets
(goodwill).

 

Net operating earnings (earnings before transaction-related expense) per diluted
share of common stock, either before or after amortization of intangible assets
(goodwill).

 

Return on average assets.

 

Ratio of nonperforming to performing assets.

 

Return on an investment in an affiliate.

 

Net interest income.

 

Net interest margin.

 

Ratio of common equity to total assets.

 

These business criteria shall be construed consistent with the use of the same
terms in the Company’s published financial statements.  All business criteria
other than earnings per

 

8

--------------------------------------------------------------------------------


 

diluted share of common stock shall exclude transaction-related expense unless
otherwise determined by the Committee in selecting the business criteria for a
particular Award pursuant to Section 6.6(d) below.  In selecting any business
criteria other than earnings per diluted share of common stock, the Committee
may elect, pursuant to Section 6.6(d) below, to exclude amortization of
intangible assets (goodwill), or to exclude depreciation and amortization.

 

(d)           Establishing Performance Goals.  The Committee shall establish,
for each Award granted under this Section 6.6:  (i) the measurement period(s) to
which the performance goals will be applied; (ii) the specific business
criterion or criteria, or combination thereof, that will be used; (iii) the
specific performance targets that will be used for the selected business
criterion or criteria; (iv) any special adjustments that will be applied in
calculating whether the performance targets have been met to factor out
extraordinary items; and (v) the formula for calculating the lapse of
restrictions in relation to the performance targets.  These determinations shall
be set out in the Agreement for each Award.  Except as otherwise permitted under
Section 162(m) of the Code, each Award under this Section 6.6 shall be granted
no later than 90 days after the start of any applicable measurement period, on
or before the date that 25 percent of each applicable measurement period has
elapsed, and while the outcome is substantially uncertain.

 

(e)           Determination of Attainment of Performance Goals.  The Committee
shall determine, pursuant to the performance goals and other elements
established pursuant to Section 6.6(d) above, whether the criteria for the lapse
of restrictions or vesting have been satisfied.  The Committee’s determinations
shall be final and binding on all Participants.  These determinations must be
certified in writing before Stock is transferred to the Participant.  This
requirement may be satisfied by a writing that sets out the determinations made
by the Committee that is signed on behalf of the Committee by the Committee’s
secretary.

 

(f)            Lapse of Restrictions Upon Death, Disability or Change of
Ownership or Control.  Notwithstanding the other terms of this Section 6.6, the
performance-related criteria for the lapse of restrictions on an Award made
under this Section 6.6:  (i) may lapse (A) as provided in Section 7.3, or
(B) upon a Participant’s disability or upon a change of ownership or control, to
the extent so provided in any Agreement, employment agreement or action of the
Committee, and (ii) shall lapse upon the Participant’s death.

 

(g)           Other Restrictions.  In addition to the performance goals
described above, the Committee may determine to subject any Award granted under
this Section 6.6 to other, additional restrictions, including restrictions
requiring the Participant to remain in the employ of the Company or an Affiliate
for specified lengths of time.

 

6.7           Surrender of Restricted Stock.  A Participant who also is a
participant in the Washington Mutual Deferred Compensation Plan for Directors
and Certain Highly Compensated Employees (the “DCP’’) may surrender to the
Company all or a portion of an Award pursuant to

 

9

--------------------------------------------------------------------------------


 

the terms and provisions of the DCP relating to surrender of restricted stock in
return for a contribution credit under the DCP.

 

ARTICLE 7.  ADJUSTMENT UPON CORPORATE CHANGES

 

7.1           Adjustments to Shares.  The maximum number and kind of shares of
Stock with respect to which Awards hereunder may be granted and which are the
subject of outstanding Awards shall be adjusted by way of increase or decrease
as the Committee determines (in its sole discretion) to be appropriate, in the
event that:

 

(a)           the Company effects one or more stock dividends, stock splits,
reverse stock splits, subdivisions, consolidations or other similar events;

 

(b)           the Company or an Affiliate engages in a transaction to which
Section 424 of the Code applies; or

 

(c)           there occurs any other event which in the judgment of the
Committee necessitates such action.

 

Provided, however, that if an event described in paragraph (a) or (b) above
occurs, the Committee shall make adjustments to the limits on Awards specified
in Section 4.2 and in the limitation on aggregate Awards under Section 5.1 that
are proportionate to the modifications of the Stock that are on account of such
corporate changes.

 

7.2           Substitution of Awards on Merger or Acquisition.  The Committee
may grant Awards in substitution for stock awards, stock options, stock
appreciation rights or similar awards held by an individual who becomes an
employee of the Company or an Affiliate in connection with a transaction to
which Section 424(a) of the Code applies.  The terms of such substituted Awards
shall be determined by the Committee in its sole discretion, subject only to the
limitations of Article 5.

 

7.3           Effect of Certain Transactions.  Upon a merger, consolidation,
acquisition of property or stock, separation, reorganization or liquidation of
the Company, as a result of which the shareholders of the Company receive cash,
stock or other property in exchange for their shares of Stock (an “Event”),
restrictions on any Award of Restricted Stock granted hereunder shall lapse and
any Award of Stock Units shall vest, whether or not the requirements for lapse
of restrictions or vesting set forth in any Agreement have been satisfied,
unless otherwise specifically stated in the Agreement.  The foregoing
notwithstanding, an Event shall not cause restrictions on Restricted Stock
related solely to the Participant’s length of service with the Company or any
Affiliate to lapse on any Awards that the Committee elects, before the Event, to
convert into restricted stock of an acquiring corporation.  If the Committee so
elects to convert the Awards, the number of shares of such converted restricted
stock shall be determined by adjusting the amount and price of the Awards
granted hereunder in the same proportion as used for determining the number of
shares of stock of the acquiring corporation the holders of the Stock receive in
such merger, consolidation, acquisition of property or stock, separation or
reorganization, and the schedule for lapse of restrictions set forth in the
Agreement shall continue

 

10

--------------------------------------------------------------------------------


 

to apply to the converted restricted stock.  Nothing in this Section 7.3 or
elsewhere in the Plan shall authorize the Committee to take any action contrary
to any provision regarding lapse of restrictions that is contained in any
Agreement or employment agreement if the action would reduce the benefits to the
Participant, unless the Participant consents to the action.

 

7.4           No Preemptive Rights.  The issuance by the Company of shares of
stock of any class, or securities convertible into shares of stock of any class,
for cash or property, or for labor or services rendered, either upon direct sale
or upon the exercise of rights or warrants to subscribe therefor, or upon
conversion of shares or obligations of the Company convertible into such shares
or other securities, shall not affect, and no adjustment by reason thereof shall
be made with respect to, outstanding Awards.

 

ARTICLE 8.  COMPLIANCE WITH LAW AND APPROVAL OF
REGULATORY BODIES

 

8.1           General.  No Award shall be granted, no Stock shall be issued, and
no certificates for shares of Stock shall be delivered under the Plan except in
compliance with all federal and state laws and regulations (including, without
limitation, withholding tax requirements), federal and state securities laws and
regulations and the rules of all national securities exchanges or
self-regulatory organizations on which the Company’s shares may be listed.  The
Company shall have the right to rely on an opinion of its counsel as to such
compliance.  Any certificate issued to evidence shares of Stock awarded
hereunder may bear such legends and statements as the Committee upon advice of
counsel may deem advisable to assure compliance with federal and state laws and
regulations.  No Award shall be granted, no Stock shall be issued, and no
certificate for shares shall be delivered under the Plan until the Company has
obtained such consent or approval as the Committee may deem advisable from any
regulatory bodies having jurisdiction over such matters.

 

8.2           Representations by Participants.  As a condition to receiving an
Award, the Company may require a Participant to represent and warrant at the
time of any such award that the shares are being held only for investment and
without any present intention to sell or distribute such shares, if, in the
opinion of counsel for the Company, such representation is required by any
relevant provision of the laws referred to in Section 8.1.  At the option of the
Company, a stop transfer order against any shares of Stock may be placed on the
official stock books and records of the Company, and a legend indicating that
the Stock may not be pledged, sold or otherwise transferred unless an opinion of
counsel is provided (concurred in by counsel for the Company) and stating that
such transfer is not in violation of any applicable law or regulation may be
stamped on the stock certificate in order to assure exemption from
registration.  The Committee may also require such other action or agreement by
the Participants as may from time to time be necessary to comply with the
federal and state securities laws.  This provision shall not obligate the
Company or any Affiliate to undertake registration of Stock hereunder.

 

ARTICLE 9.  TAXES

 

9.1           Immediate Taxation.  If an employee elects, pursuant to
Section 83(b) of the Code, to include in gross income for federal income tax
purposes an amount equal to the fair

 

11

--------------------------------------------------------------------------------


 

market value of Restricted Stock subject to an Award, the employee shall make
arrangements satisfactory to the Company to pay to the Company or its Affiliate
any federal, state or local taxes required to be withheld with respect to such
Stock.  If an employee who makes such an election fails to pay the necessary
amounts to the Company or its Affiliate, the Company or its Affiliate shall, to
the extent permitted by law, have the right to deduct from any payment of any
kind otherwise due to the employee any taxes of any kind required by law to be
withheld with respect to the Stock covered by the Award.

 

9.2           Deferred Taxation.  If an election under Section 83(b) of the Code
has not been made, then at the time Restricted Stock becomes Unrestricted Stock
or an Award otherwise becomes taxable, the Participant shall, upon notification
of the amount due and prior to or concurrently with the delivery of the
certificates representing the shares of Stock to which the Participant is
entitled hereunder, pay to the Company or its Affiliate amounts necessary to
satisfy applicable federal, state and local withholding tax requirements or
shall otherwise make arrangements satisfactory to the Company for such
requirements.  The Company or its Affiliate shall, to the extent permitted by
law, have the right to deduct from any payment of any kind otherwise due to the
employee any federal, state or local taxes of any kind required by law to be
withheld with respect to the Restricted Stock becoming Unrestricted Stock or an
Award otherwise becoming taxable.

 

ARTICLE 10.  GENERAL PROVISIONS

 

10.1         Effect on Employment.  Neither the adoption of the Plan, its
operation, nor any documents describing or referring to the Plan (or any part
thereof) shall confer upon any employee any right to continue in the employ of
the Company or an Affiliate or in any way affect any right and power of the
Company or an Affiliate to terminate the employment of any employee at any time
with or without assigning a reason therefor.

 

10.2         Unfunded Plan.  The Plan shall be unfunded, and the Company shall
not be required to segregate any assets that may at any time be represented by
grants under the Plan.  Any liability of the Company to any person with respect
to any grant under the Plan shall be based solely upon contractual obligations
that may be created hereunder.  No such obligation of the Company shall be
deemed to be secured by any pledge of, or other encumbrance on, any property of
the Company.

 

10.3         Rules of Construction.  Headings are given to the articles and
sections of the Plan solely as a convenience to facilitate reference.  The
masculine gender when used herein refers to both masculine and feminine.  The
reference to any statute, regulation or other provision of law shall be
construed to refer to any amendment to or successor of such provision of law.

 

10.4         Governing Law.  The laws of the State of Washington shall apply to
all matters arising under the Plan, to the extent that federal law does not
apply.

 

10.5         Compliance With Section 16 of the Exchange Act.  With respect to
persons subject to Section 16 of the Exchange Act, transactions under the Plan
are intended to comply with all applicable conditions of Rule 16b-3 or its
successors under the Exchange Act.  To the

 

12

--------------------------------------------------------------------------------


 

extent any provision of the Plan or action by the Committee fails to so comply,
it shall be deemed null and void to the extent permitted by law and deemed
advisable by the Committee.

 

10.6         Amendment.  The Committee may amend or terminate the Plan at any
time; provided, however, an amendment that would have a material adverse effect
on the rights of a Participant under an outstanding Award is not valid with
respect to such Award without the Participant’s consent.  Provided further that
the shareholders of the Company must approve any amendment that changes the
number of shares in the aggregate which may be issued pursuant to Awards granted
under the Plan, the maximum number of shares with respect to which any
Participant may be granted Awards in any calendar year, or the maximum number of
shares that may be granted as Awards of Restricted Stock that are subject to
restrictions based solely on continuous employment, except pursuant to
Article 7.

 

10.7         Effective Date of Plan.  No Award under the terms of the Plan as
amended and restated as of January 16, 2001, will be effective unless and until
the amendments approved by the Board on January 16, 2001, are approved by
shareholders holding a majority of the Company’s outstanding voting stock
present or represented by proxy and entitled to vote at the Company’s next
annual shareholders’ meeting, which is duly held, that occurs after January 16,
2001, the date that the Board authorized the Company to adopt the amendments to
the Plan which are being submitted to the shareholders in such annual
shareholders meeting.  If such amendments are not so approved by the
shareholders of the Company, then the Plan as amended and restated as of January
16, 2001 shall be of no force or effect and the Plan as amended and restated as
of January 18, 2000 shall continue to govern.

 

IN WITNESS WHEREOF, the Company has caused the Plan to be executed on this the
__ day of ___, 2001, but to be effective on January 16, 2001.

 

 

WASHINGTON MUTUAL, INC.

 

 

 

By:

 

 

 

 

 

Its:

 

 

 

13

--------------------------------------------------------------------------------
